 284DECISIONSOF NATIONALLABOR RELATIONS BOARDTri-ServiceDrillingCompanyandLocal826,InternationalUnionofOperatingEngineers,AFL-CIO. Case 16-CA-3440Upon a consideration of the briefs of the parties andthe entire record in this case, I make the followingFINDINGS OF FACTJune 2, 1969DECISION AND ORDERBY CHAIRMAN MCCULI OCH ANDMEMBERSBROWN AND JENKINSOn March 20, 1969, Trial Examiner Fannie M.Boyls issued her Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theexceptions, the brief, and the entire record in thiscase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Tri-ServiceDrillingCompany,Midland,Texas, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIEM. BoYLs, Trial Examiner: This case washeard before me in Odessa, Texas, on January 23, 1969.The complaint, issued on October 15, 1968 and basedupon a charge filed on September 30, 1968, alleges thatRespondent,Tri-ServiceDrillingCompany, violatedSection 8(a)(5) and (1) of the Act by unlawfully refusingtobargainwithLocal 826, InternationalUnion ofOperating Engineers, AFL-CIO, herein called the Union.Respondent filed an answer, admitting that it had refusedtobargainwith the Union but denying, for reasonshereinafter set forth, that its refusal to bargain wasunlawful.After the conclusion of the hearing counsel forthe General Counsel and for Respondent filed briefs whichhave been carefully considered.176 NLRB No. 351.THE BUSINESS OF RESPONDENTRespondent is a Texas corporation having its principalofficeand place of business in Midland, Texas, fromwhich headquarters it is engaged in the business of drillingoil and gas wells in the Permian Basin area in Texas andMexico.During the 12-month period preceding theissuance of the complaint, Respondent, in the course andconduct of its business, performed services valued inexcess of $50,000, of which amount services valued inexcess of $50,000 were performed in states other thanTexas. Respondent concedes and I find that it is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act. I further find that it will effectuate the policies ofthe Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLocal 826, International Union of Operating Engineers,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.III.POSTURE OF THIS CASE AND ISSUES PRESENTEDFollowing certification by the Board on September 4,1968oftheUnionastheexclusivebargainingrepresentative of Respondent's employees in a concededlyappropriatebargainingunit,Respondent has refusedrequests by the Union to bargain with it, contending thatthe Board in the representation case improperly overruledsome of its objections to the election. Normally issueswhichwereorcouldhavebeenlitigatedinarepresentationproceedingmay not be litigated orrelitigatedinrefusal-to-bargainunfair labor practiceproceedings based, as this case is, on the underlyingrepresentation proceeding. The Trial Examiner would bebound by the Board's decision in the representation caseand would be in no position to overrule the Board,regardless of whether he agreed or disagreed with theBoard.' Both Respondent and the General Counsel in thiscase, however, assert that because of a special reservationin the Stipulation for Certification upon Consent Electionin the representation case, Respondent is entitled in thisunfair labor practice case to present evidence in support ofitscontention that the Board's requirements for votereligibilityassetforth inHondo Drilling Company,N.S.L.,164NLRB No. 67, andCarl B. King DrillingCo.,164NLRB No. 68, are not applicable toRespondent.''Pittsburgh PlateGlassCo.v.N.L.R.B.,313 U.S. 146, 162;Rules andRegulations, National Labor Relations Board,Series 8, as amended July8, 1968, Sections102.67 (f) and 102.69 (c).'In those companion cases involving employment patterns of employeesof oil well drilling companies in the Permian Basin area(inwhichRespondent is also located),theBoard fashioned a formula,describedinfra,for compiling voter eligibility lists which it believed would fairly andrealisticallyresolve the question of voter eligibility in representationelections for employees similarly situated. See also,Moran Oil Producingand Drilling Corporation,174 NLRB No. 26;Wek DrillingCo, Inc. 174NLRBNo. 92:Brahaney Drilling Company,inc.,Case16-CA-3443, TrialExaminer'sDecision issued March 6,1969; and 32nd Annual Report of theNLRB,p. 66-67. TRI-SERVICE DRILLING CO.ThespecialreservationintheStipulationforCertificationUpon Consent Election to which the partiesrefer,consists of the following provision:Hearing and notice thereof,Direction of Election, andthe making of Findings of Fact and Conclusions of Lawby the Board prior to the election are hereby expresslywaived;provided,however,that this Stipulation forConsent is without waiver of or prejudice to theEmployer'srighttocontestand litigate throughobjections to the election,Section 8(a)(5) procedures orotherwisethevalidityoforapplicabilityof theparticular voter eligibility rule followed by the RegionalDirector for the employees of this Employer in thiselection,pursuant to direction of the National LaborRelations Board inHondo Drilling Company,N.S.L.,164 NLRB No. 67 andCarl B. King Drilling Co.,164NLRB No. 68.Although I have some misgivings as to whether theGeneralCounselandRespondenthaveproperlyinterpreted this provision to permit Respondent to adducein this complaint case evidence which it was afforded anopportunity to adduce but failed to adduce in theunderlying representation case,Ihave accepted thatinterpretation for the purpose of this case and havereceived all evidence proffered on the issue as to thepropriety of applying to Respondent the voting eligibilityrule applied by the Board in theHondoandKingcasescited above. This rule or formula,which will herein bereferred to as theHondo-Kingrule or formula,3 providesthat the unit employees eligible to vote should include notonlythoseappearingontheemployer'spayrollimmediatelypreceding the issuance of the RegionalDirector'sNotice of Election(subject to the normalqualificationspertaining to eligibility),but also thoseemployed by the employer for a minimum of 10 workingdays during the 90-calendar day period preceding theissuance of the Direction of Election, who have not beenterminated for cause or quit voluntarily prior to thecompletion of the last job on which they were employed.'Respondent also sought to litigate in this case thevalidity of the Board's rulings on two other objections tothe election in the representation proceeding. As pointedout to Respondent at the hearing,however,its right tolitigate those objections in the complaint case was not'For the sake of brevity,this has sometimes been referred to as theHondorule and apparently for that reason Respondent,in its brief, hascompared the evidentiary facts concerning Respondent'soperations andemployment data solely with those of Hondo,a company operating smallerrigs than its own, rather than with King, the size of whose rigs more nearlycorrespondswithRespondent's.TheHondoandKingcaseswerecompanion cases before the Board and the differing rig sizes andexperiences of the two companies were considered by the Board informulating a single voting eligibility rule which it believed appropriate forboth those companies.'The applicability of theHondo-Kingvoting eligibility formula toanother employer,BrahaneyDrillingCompany,Inc.,was similarlylitigated before me in Case 16-CA-3443,just 2 days before the hearing inthis case.My decision in theBrahaneycase was issued on March 6, 1969.Where, as in this case, no credibility issues involving the eligibility rule areinvolved,itwould seem the more orderly and logical procedure to have thefacts stipulated and presented to the Regional Director or Board in therepresentation proceeding. I see no reason why a formal hearing to receivethe evidence should have been necessary.Nevertheless, so long as theSti pulation for Certification provides for a right to litigate this issue in thecomplaint case and, the Employer signed this stipulation in reliance on hisright to a hearing on the eligibility issue,as Respondent contends it did, itappears only fair, as the General Counsel apparently recognized, thatRespondent be permitted to present its evidence in the unfair labor practicecase.285reserved in the Stipulation for Consent and, as to thoseobjections, the Trial Examiner would be in no position tooverrule the Board, even if she disagreed with the Board'srulings.Respondent, however, was permitted to preserveits objections, for purposes of appeal or reargument beforethe Board, by making proffers of affidavits, which havebeen placed in a rejected exhibit file, and by being givenan opportunity to proffer testimony of any witness whosetestimony it might consider as attacking the credibility ofevidence relied upon by the Regional Director in hisReport on Objections to the Election. Respondent did notavail itself of the latter opportunity.IV. THE REPRESENTATION PROCEEDINGPursuant to a Stipulation for CertificationUponConsent Election entered into by Respondent and theUnion and approved by the Board's Regional Director onMarch 21, 1968, an election was held on April 16. TheTally of Ballots showed that of 61 eligible voters, 36(including two whose votes were challenged) cast ballots- 22 for and 12 against the Union. Respondent thereafterfiled timely Objections to the Election, contending,interalia,thattheso-calledHondo-Kingformulafordeterminingeligibilityofemployeestovotewasinapplicable to Respondent's operations.The Regional Director on July 8 issued his Report onObjections overruling all the objections and recommendingthat the Board certify the Union.Hondo-Kingeligibilityformula,herecitedthatRespondent had been requested to furnish evidence insupport of its objections based upon the use of thatformula but that no such evidence had been received.On July 19, Respondent filed with the Board itsexceptions to the Regional Director's report. The Board,onSeptember4,1968,issueditsDecisionandCertification of Representatives, finding that Respondent'sexceptions raised nomaterial issuesof fact or lawwarrantingreversaloftheRegionalDirector'srecommendations,adoptingtheRegionalDirector'srecommendationsandcertifyingtheUnionasthebargainingrepresentative of Respondent's employees inthe agreed upon appropriatebargaining unit,namely: Allderrickmen, motormen and floorhands, otherwise referredto as roughnecks, employed by Respondent in drillingoperationsin the Permian Basin area,excluding all toolpushers, drillers, office employees, technical employees,guards,professional employeesand allsupervisorsasdefined in the Act.''Itwould appear to me,from the face of the exhibits in therepresentation case which were introduced in this case that the number ofemployees voting solely by reason of the application of theHondo-Kingformula were insufficient to effect the results of the election In itsExceptions to the Regional Directors Report on Objections, Respondentmentions only two men whose votes were challenged and three more whovoted without challenge but whose votes would have been challenged byreason of the application of theHondo-Kingformula had the Board agentnot erroneously prevented Respondent from using a previously preparedlist of men whose votes it intended to challenge.A subtraction of these fivevoters from the total of those eligible and from the total number of votesfor the Union would still leave the Union with a majority. However, theGeneralCounsel did not contend in the hearing before me that thechallenges or possible challenges could not have affected the results of theelection and I shall accordingly make no finding on that subject. 286DECISIONSOF NATIONALV. THE EVIDENCE RELATING TO APPLICATION OF THEHONDO-KING FORMULARespondent contracts to drill oil wells in the PermianBasin areawithin a radius of about 150 miles from itsheadquarters in Midland,Texas.'Itowns seven rigs anddrills to depths of between 5,000 and 20,000 feet.Once Respondent spuds a well it normally must operatethe rig used on that well 24 hours a day, 7 days a week,until the drilling of the well has been completed.Thedrilling operation requires the services of a driller (who isa supervisor) and four roughnecks on each of the threetours or shifts.Thismeans that 12 roughnecks arerequiredfor each 24-hour day.The drilleris responsiblefor hiring his own crew and may also fire them.The number of days required to drill a well depends inlarge part upon the depth of the well. During the periodbetweenApril 1, 1967 and March 31, 1968, it tookRespondent a minimum period of 10 days for one welland a maximumperiod of 178 days for another.7 Theaverage time for drilling a well during this period was 59.5days.'Respondent as well as other oil well drilling contractorsin the Permian Basin areahave difficultyin recruiting andkeeping all the roughnecks needed in the drilling of wells.As shown by the record in this case, and as pointed out bythe Board in theHondoandKingcases,there is a highturnover in the employment of roughnecks in that area.Some roughnecks stay in the industry for only a briefperiod of time but many others follow the industry formost of their lives. Their job tenure with each drillingCompany, however, tends to be unstable. As explained byN. B. Dortch, who has been a driller in the Permian Basinarea for 18 years and who drilled for Respondent on threeseparate occasions in 1968,the long distanceswhich manyof the roughnecks frequently have to travel between theirhomes and the situs of the wells is a major factor in thebrevity of their job tenure. On one of the drilling jobsDortch started for Respondent in 1968 he and hisroughnecks had to travel about 130 miles each way to andfrom the well and their homes. Aside from the roughneckswho quit to find work closer to their homes,some mayquit to work on a deeper well which will assure themlonger employment. Others may quit to rest up from theirarduous 7-day workweek schedule or for various personalreasons.Some may even be bumped from theirjohs bycrewswho have greater seniority with the particulardrilling company - as happened to driller Dortch and hiscrew on one of Respondent's wells.There exists in the Permian Basin area a large laborpool of roughnecks who follow their trade for many yearsor all their lives. Not many of them work for any singlecompany long enough to earn a living working only forthat company. However, many become rehires for one ormore companies and they work several times for onecompany during the year.As an inducement to encourage more permanency inemployment for its roughnecks,Respondent furnishes aThe Permian Basin area.as the Board found in theHondoand Kingcases,comprises about 95,000 square miles in the western part of Texasand the eastern part of New Mexico.'Resp.Exh. 3 would indicate that one well took a minimum of 4 days todrill,but I have accepted the explanation made by Respondent in its briefthat this well had not been completed on March 31,1968, and haveeliminated that well from consideration.'This compares with a normal of 60 to 70 days for King. whose rigs drillto about the same depth as Respondent's.and with an average of 18 daysfor Hondo,whose rigs drilled more shallow wells.LABOR RELATIONS BOARD1-week paid vacation to employees who have remained initsemploy for more than a year and contributes to aninsurance program for its employees who have beencontinuously employed for more than 6 months.' Thisdoes not mean, as Respondent's Secretary-TreasurerBranham explained, that an employee will be disqualifiedfor the insurance or vacation benefits merely because hedoes not work for Respondent during the qualifyingperiodswhile there is no work available during briefperiods of time even though he may receive a time order(a termination slip). If, upon the completion of one well,there is an expectation that the rig will be used and theroughnecks needed on another well within 30 days, theroughneckswillcontinue to be covered under theinsuranceprogram.Similarly,there is no particularnumber of days a roughneck must work for Respondentduring a 1-year period to qualify for the vacation benefits.Respondent uses its discretion in each case to decidewhether a roughneck's breaks in employment shoulddisqualify him for the vacation and employment elsewhereduring breaks in employment with Respondent would notnecessarily disqualify him for his vacation benefits.10DespiteeffortsbyRespondenttoencouragepermanencyofemployment of roughnecks, it hasexperienced a large turnover in employment among theseemployees. If all 7 of Respondent's rigs were operating atone time, it would need the services of 84 roughnecks, butRespondent's records (Respondent's Exhibit 3) show thatduring the period between April 1, 1967 and March 31,1968 a maximum of 6 of its 7 rigs, and an average of only4 rigs, were being operated at any one time." This wouldmeanthat Respondent actually would need a maximum of72 and an average of 48 roughnecks at one time.Nevertheless, as the parties stipulated (G. C. Exh. 3),during the period of slightly more than 1 year prior toApril 7,1968,Respondent employed 384 roughnecks. Ittook this large number to perform the work of the 48 to72 roughnecks who were needed in a 24-hour day. Inother words, Respondent had to employ eight times asmany roughnecks as it would have needed had all of thembeen steadily employed." Of these 384 roughnecks, 22 hadworked for Respondent long enough to qualify for avacation under Respondent's vacation plan and 38 longenough to qualify under its plan for insurance benefits."The record does not show how many of those qualifyingfor these benefits were employed by Respondent at thetime of the election.'King, likewise,had insurance and vacation benefits for its employees.Hospitalization benefits were provided for roughnecks working at least a180 days over a 2-year period and a paid vacation was given to thoseaccumulating350 days ofaccrued time.About 12 ofthe 174 roughnecksemployed by King in I year received these benefits.The Board's decisionin theHondocase does not disclose whether thatCompany had anyinsurance or vacation benefitsfor itsemployees."Even where Respondent has a 2-well contract for a certain rig theremay be about a 3-week interval between the completion of one well andthe spudding of the next one. Title examinations,getting the locationsurveyed and staked,and other preparatory steps necessarily precludeimmediate employment of the roughnecks on the second well."The average of 4 has been ascertained by dividing by 365 the total of1,457 operating days for Respondent's 7 rigs as shown on Resp Exh. 3"King likewise had to employ about 8 times as many roughnecks duringa 1-year period as it would have needed had all of them beensteadilyemployed.Hondo employed between 8 and 12 times as many."A breakdown of the 384 roughnecks working during the approximately1-year period above referred to shows that 17 worked for 301 days ormore;13 between 201 and 300 days;24 between 100 and 200 days; 19between 51 and 100 days; 50 between26 and 50 days;67 between I I and25 days,and 194 between I and 10 days(G.C.Exh 3). TRI-SERVICE DRILLING CO.It is thus apparent in this case,as in theKingandHondocases, that there exist competing considerations ofa high turnover in employment and a continued interest inemploymentwithRespondentdemonstratedbyasignificantportion of the work force. A comparison of theoperations and employment pattern of Respondent withthoseofKing and Hondo, in my view, shows nosignificant differences which would warrant the applicationofadifferentvotingeligibilityruleforroughnecksemployed by Respondent. This comparison shows aparticularly striking similarity between the facts in thiscase and those found by the Board in theKingcase. It isaccordingly found that the formula for voting eligibilityestablished by the Board in theHondoandKingcaseswas properly applied in this case and that the Union wasvalidlycertifiedonSeptember4,1968astherepresentativeofRespondent'semployeesintheappropriate bargaining unit. Since Respondent concedesthat on or about September 9, 1968 and thereafter it hasrefused the Union's request to bargain, it must be foundthat such refusal to bargain was in violation of Section8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.All derrickmen,motormen and floorhands, otherwisereferred to as roughnecks,employed by Respondent in thedrilling of oil wells in the area known as the PermianBasin,but excluding all tool pushers,drillers,officeemployees,technical employees, professional employees,guards and all supervisors as defined in the Act constituteaunitappropriateforthepurposesofcollectivebargaining within the meaning of Section 9(b) of the Act.2.Since September 4, 1968,Local 826,InternationalUnion of Operating Engineers,AFL-CIO,has been thecertified and exclusive representative of all employees intheaforesaidappropriateunitforthepurposesofcollective bargaining within the meaning of Section 9(a) ofthe Act.3.By refusing on or about September 9, 1968 and at alltimesthereaftertobargaincollectivelywiththeabove-named labor organizationastheexclusivebargaining representative of all its employees in theappropriate unit,Respondent has engaged in and isengaging in an unfair labor practice within the meaning ofSection 8(a)(5) and(1) of the Act.4.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.287A. For the purpose of determining the effective periodof the certification, the initial year of certification shall bedeemed to be begin on the date Respondent commences tobargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit describedherein below.'B.Tri-ServiceDrillingCompany, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local 826,InternationalUnion of Operating Engineers, AFL-CIO,as the exclusive bargaining representative of the employeesin the following appropriate unit:All derrickmen, motormen and floorhands, otherwisereferred to as roughnecks, employed by Respondent inthedrillingoperations in the area known as thePermian Basin, but excluding all tool pushers, drillers,officeemployees, technical employees, professionalemployees, guards, and all supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with Local 826,InternationalUnion of Operating Engineers, AFL-CIO,as the exclusive representative of the employees in theaforesaid appropriate unit with respect to rates of pay,wages, hours of work,andother terms and conditions ofemployment, and embody in a signed agreement anyunderstanding reached.(b) Post at its Midland, Texas, headquarters copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms to be furnished by the Regional DirectorforRegion 16, after being duly signed by an authorizedrepresentativeofRespondent,shallbepostedbyRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 16, inwriting,within20days from the receipt of thisRecommended Order, what steps it has taken to complyherewith. 11THE REMEDYIthaving been found that Respondent has engaged inand is engaging in an unfair labor practice within themeaning of Section 8(a)(5) and(1)of the Act, myRecommended Order will require that it cease and desisttherefrom and, upon request,bargain collectively with theUnion as the exclusive representative of all employees inthe appropriate unit and,ifan understanding is reached,embody such understanding in a signed agreement.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and the entire record in this case,and pursuant toSection 10(c) of the National Labor Relations Act, asamended, it is hereby ordered:"The purpose of this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingrepresentative for the period provided by law SeeM,-Jac Poultry Co.,Inc.,136 NLRB 785;Commerce Co. d/b/a Lamar Hotel,140 NLRB 226,229, enfd.328 F.2d 600(C A. 5), cert.denied379 U.S. 817,BurnettConstructionCo., 149 NLRB 1419, 1421,enfd.350 F.2d 57 (C.A. 10)."In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 16,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith." 288DECISIONSOF NATIONALAPPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILLNOT refuse to bargain collectively withLocal 826, International Union of Operating Engineers,AFL-CIO,astheexclusiverepresentativeof theemployees in the bargaining unit described below.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof the rights guaranteed them by Section7 of the Act.WEWILL,uponrequest,bargainwiththeabove-named Union, as the exclusive representatives ofallemployees in the bargaining unit described belowwith respect to wages, hours, and other terms andconditions of employment,and, if an understanding isreached,embody such understanding in a signedagreement.LABOR RELATIONS BOARDThe bargaining unit consists of-All derrickmen,motormen and floorhands,otherwisereferred to as roughnecks,excluding tool pushers,drillers,officeemployees,technicalemployees,professional employees, guards and supervisors asdefined inthe Act.TRI-SERVICE DRILLINGCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,andmust not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board'sRegional Office,8A24 FederalOffice Building,819 Taylor Street,ForthWorth, Texas76102,Telephone 817-334-2921.